1. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
 	I.	Claims 1-15, drawn to a method of manufacturing an electrical connector, classified in class 29, subclass 860.
 	II.	Claims 16-20, drawn to a terminal block assembly, classified in class 439, subclass 585.
2. 	The inventions are distinct, each from the other because of the following reasons:
 	Inventions I and II are related as apparatus and product made. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)). In the instant case the product as claimed can be made by a materially different process such as compression molding or transfer molding, instead of requiring ultrasonic vibration to the end portion of the center conductor.
3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the 
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831